180 S.W.3d 44 (2005)
HOME SERVICE OIL COMPANY, Plaintiff-Respondent,
v.
Louis WESTMORELAND, et al., Defendants-Appellants,
v.
Phillips Petroleum Company, Third Party Defendant-Respondent.
No. ED 85223.
Missouri Court of Appeals, Eastern District, Division Two.
December 20, 2005.
Douglas Paul Roller, Amy Elizabeth Hoch (co-counsel), Clayton, MO, for appellants Louis Westmoreland, Joyce Westmoreland and Guy Westmoreland.
Floyd Terral Norrick, Hillsboro, MO, for respondent Home Service Oil Co.
Ian Paul Cooper, St. Louis, MO, for third party defendant Phillips Petroleum Corp.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant-Appellant Louis Westmoreland, et al., ("Westmoreland") appeals from the judgment of the Circuit Court of Franklin County, after a jury found for Plaintiff-Respondent Home Service Oil Company ("Home Service") in its claim for monetary damages against Westmoreland arising from an alleged breach of contract. In addition, the jury found for Home Service on Westmoreland's counterclaim for damages arising from alleged breach of contract, fraudulent misrepresentation, and tortious interference with a contract.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
In addition, Third-Party Defendant-Respondent Phillips Petroleum Company's Motion to Dismiss is hereby granted. However, Phillips' motion for costs is hereby denied.